DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 seems to include a typographical error wherein “A system for determining an effective temperature set-point for Variable Air Volume ("VAV") controller in a heating, ventilation, and air conditioning (HVAC)” should include “...for a Variable Air Volume ("VAV") controller in a heating, ventilation, and air conditioning (HVAC)”. Appropriate correction is required.
Claims 2-9 are objected to due to their dependency on an objected base claim.
Claim 10 is objected to because of the following informalities: claim 10 seems to include a typographical error wherein “A system for determining an effective temperature set-point for Variable Air Volume ("VAV") controller in a heating, ventilation, and air conditioning (HVAC)” should include “...for a Variable Air Volume ("VAV") controller in a heating, ventilation, and air conditioning (HVAC)”. Appropriate correction is required.
Claims 11-19 are objected to due to their dependency on an objected base claim.
Claim 7 is objected to because of the following informalities:  claim 7 seems to include a typographical error wherein “,,” is repeated and should be removed.  Appropriate correction is required.
Claims 8 and 9 are objected to due to their dependency on an objected base claim 7.
Claim 16 is objected to because of the following informalities:  claim 16 seems to include a typographical error wherein “,,” is repeated and should be removed.  Appropriate correction is required.
Claims 17, 18 and 19 are objected to due to their dependency on an objected base claim 16.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “sensor interface module” (Claims 1 and 10, described in P[0084]). The recitation of “sensor interface module” is being interpreted under 112(f) due to the presence of a generic placeholder, module, and the use of functional language, sensor interface, as disclosed. The limitation sensor interface module is defined within the present application as a component of the system configured to receive or fetch sensed parameters from a plurality of sensors such as occupancy sensors, zone temperature sensor, outside air temperature, and the like. The limitation is further disclosed in FIG.3 of the present application, which shows the module connected to a control unit (308) but does not provided details which clearly described the structure of the module itself (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any system component configured to retrieve data or parameters from one or more sensors, or the equivalence thereof.
“standard reference module” (Claims 1 and 10, described in P[0051]). The recitation of “standard reference module” is being interpreted under 112(f) due to the presence of a generic placeholder, module, and the use of functional language, reference, as disclosed. The limitation standard reference module is defined within the present application as a component of the system configured to receive static parameters which relates to building configurations and temperature thresholds. The limitation is further disclosed in FIG.3 of the present application, which shows the module as part of a control unit (308) but does not provided details which clearly described the structure of the module itself (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any system component configured to receive static parameters, or the equivalence thereof.
“correlation engine” (Claims 1, 7-10, 16-19, described in P[0012]). The recitation of “correlation engine” is being interpreted under 112(f) due to the presence of a generic placeholder, engine, and the use of functional language, correlation, as disclosed. The limitation correlation engine is defined within the present application as a component configured to determine the effective temperature set point by establishing a correlation between the one or more dynamically sensed parameters and static parameters corresponding to a zone using a specific formula. The limitation is further disclosed in FIG.3 of the present application, which shows the module as part of a control unit (308) but does not provided details which clearly described the structure of the module itself (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any system component configured to determine a temperature set-point by using static and dynamically sensed parameters, or the equivalence thereof.
“standard building operating policies” (Claims 3 and 12, described in P[0008]). The recitation of “standard building operating policies” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation standard building operating policies is further defined within the present application as a static parameter but no further structural detailed is provided (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any predetermined operating guideline, routine, setting, configuration, policy, or equivalence thereof.
“standard asset configurations” (Claims 3 and 12, described in P[0008]). The recitation of “standard asset configurations” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation standard asset configurations is further defined within the present application as a static parameter but no further structural detailed is provided (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any predetermined guideline, routine, setting, configuration, or pre-calibration for a component of the system or equivalence thereof.
“standard operating policies” (Claims 4 and 13, described in P[0009]). The recitation of “standard operating policies” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation standard operating policies is further defined within the present application as being used to configure the one or more static parameters corresponding to temperature thresholds but no further structural detail is provided (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any predetermined operating guideline, routine, setting, configuration, policy, or equivalence thereof.
“administration module” (Claims 5 and 14, described in P[0010]). The recitation of “administration module” is being interpreted under 112(f) due to the presence of a generic placeholder, module, and the use of functional language as disclosed. The limitation administration module is defined within the present application as a component of the system configured to enable an administrator to specify the one or more static parameters. The limitation is further disclosed in FIG.3 of the present application, which shows the module as part of a control unit (308) but does not provided details which clearly described the structure of the module itself (i.e. hardware, software). Therefore, since no corresponding structure has been disclosed as required under 35 U.S.C. 112(f) the limitations are rejected under USC 112(a) and 112(b). For the purposes of compact prosecution, the limitation is being interpreted under broadest reasonable interpretation as any system component configured to allow a user with administration privileges to specify one or more parameters stored in memory, or the equivalence thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 1 and 10; the limitations “sensor interface module” appears to lack support in the application as originally filed.
In re claims 1 and 10; the limitations “standard reference module” appears to lack support in the application as originally filed. 
In re claims 1, 7-10, and 16-19; the limitations “correlation engine” appears to lack support in the application as originally filed.
In re claims 3 and 12; the limitations “standard building operating policies” appears to lack support in the application as originally filed.
In re claims 3 and 12; the limitations “standard asset configurations” appears to lack support in the application as originally filed.
In re claims 4 and 13; the limitations “standard operating policies” appears to lack support in the application as originally filed. 
In re claims 5 and 14; the limitations “administration module” appears to lack support in the application as originally filed.
In re claims 2-9; are rejected under 112(a) as being dependent upon a rejected base claim.
In re claims 11-19; are rejected under 112(a) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 10; the limitation(s), “one or more VAV controllers” are unclear. The limitation of “one or more VAV controllers” is confusing as it is unclear how it relates to the previous recitation of a VAV controller above in the preamble; additionally, the limitation claims plural which a single VAV controller has been previously cited. Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claims 1 and 10; the limitation(s), “the received value” are unclear. The limitation of “the received value” is confusing as the limitation lacks antecedent basis. Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claims 1 and 10; the limitation(s), “sensor interface module” are unclear. The limitation of “sensor interface module” is confusing as the meets and bounds have not been clearly disclosed and in part renders the scope of the claim indefinite, please see 112(f) section above. 
In re claims 1 and 10; the limitation(s), “standard reference module” are unclear. The limitation of “standard reference module” is confusing as it is unknown how the “standard” is measured or defined and in part renders the scope of the claim indefinite, please see 112(f) section above. 
In re claims 1, 7-10, and 16-19; the limitation(s), “correlation engine” are unclear. The limitation of “correlation engine” is confusing as the meets and bounds have not been clearly disclosed and in part renders the claim indefinite, please see 112(f) section above. 
In re claims 3 and 12; the limitation(s), “a zone” are unclear. The limitation of “a zone” is confusing as it is unclear how it relates to the previous recitation of zone above in claims 1 and 10 (i.e. the “pre-defined zone” or “that zone”). Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claim 3 and 12; the limitation(s), “a building” are unclear. The limitation of “a building” is confusing as it is unclear how it relates to the previous recitation of a building above in claim 1. Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claims 3 and 12; the limitation(s), “standard building operating policies” are unclear. The limitation of “standard building operating policies” is confusing as it is unknown how the “standard” is measured or defined and in part renders the scope of the claim indefinite, please see 112(f) section above. Furthermore, it is unclear how the “standard building operating policies” differ from the “standard operating policies” recited in claims 4 and 13 discussed below. 
In re claims 3 and 12; the limitation(s), “standard asset configurations” are unclear. The limitation of “standard asset configurations” is confusing as it is unknown how the “standard” is measured or defined and in part renders the scope of the claim indefinite, please see 112(f) section above. Furthermore, it is unclear which asset is configured to which standards. 
In re claim 4 and 13; the limitation(s), “occupancy schedule” are unclear. The limitation of “occupancy schedule” is confusing as the limitation lacks antecedent basis. Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claims 4 and 13; the limitation(s), “standard operating policies” are unclear. The limitation of “standard operating policies” is confusing as it is unknown how the “standard” is measured or defined and in part renders the scope of the claim indefinite, please see 112(f) section above. Furthermore, it is unclear how the “standard operating policies” differ from the “standard building operating policies” recited in claims 3 and 12 discussed above.  
In re claims 5 and 14; the limitation(s), “administration module” are unclear. The limitation of “administration module” is confusing as the meets and bounds have not been clearly disclosed and in part renders the scope of the claim indefinite, please see 112(f) section above.  
In re claim 6; the limitation(s), “a zone” are unclear. The limitation of “a zone” is confusing as it is unclear how it relates to the previous recitation of zone above in claim 1 (i.e. the “pre-defined zone” or “that zone”). Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claim 7; the limitation(s), “a zone” are unclear. The limitation of “a zone” is confusing as it is unclear how it relates to the previous recitation of zone above in claim 1 (i.e. the “pre-defined zone” or “that zone”). Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claim 15; the limitation(s), “a zone” are unclear. The limitation of “a zone” is confusing as it is unclear how it relates to the previous recitation of zone above in claim 1 (i.e. the “pre-defined zone” or “that zone”). Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claim 16; the limitation(s), “a zone” are unclear. The limitation of “a zone” is confusing as it is unclear how it relates to the previous recitation of zone above in claim 1 (i.e. the “pre-defined zone” or “that zone”). Therefore, the meets and bounds have not been clearly disclosed and in part renders the claim indefinite.
In re claims 2-9; are rejected under 112(b) as being dependent upon a rejected base claim.
In re claims 11-19; are rejected under 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Ajax (US 20180299153). 
In re claim 1, Ajax discloses; A system for determining an effective temperature set-point (“Setpoint determination module 460 is configured to adjust environmental setpoints”; FIG.4AB [0092]) for Variable Air Volume ("VAV") controller in a heating, ventilation, and air conditioning (HVAC) (“For example, if the temperature sensor 408 measures that the temperature in the building space 402 is above a setpoint temperature, the controller 416 may control the motors 50, 54, and 58 to increase the amount of cool air provided to the building space 402.”; FIG.4AB [0092]), the system comprising: 
a sensor interface module (thermostat 22; FIG.4AB) configured to receive one or more dynamically sensed parameters from a plurality of sensors strategically placed within and outside of a building (“…the thermostat 22 (e.g., via the setpoint determination module 460 discussed above) transmit control signals to the controller 416 based on adjusted setpoints. As discussed above, the amount that the setpoints are adjusted may depend on a plurality of factors such as the absolute number of occupants in the building estimated based on the indicators received at 702, the level of the user-input setpoints, the weather outside of the building space 402, and the particular zone within the building space 402 having the heightened occupancy (e.g., if the zone of heightened occupancy is a small room, the adjustment may be greater than if the zone is a large room).”; FIG.4AB [0118]); 
a standard reference module configured to retrieve one or more static parameters corresponding to building configurations (“The adjustment amounts may be determined by the manufacturer of the thermostat 22 or be pre-calibrated upon installation of the thermostat 22 at the building space 402. For example, in one embodiment, the adjustment amounts are based on the performance of the HVAC equipment 418... Thus, the setpoint adjustment may be chosen such that the HVAC equipment 418 counteracts the rate of temperature increase in the building space 402 caused by heightened levels of occupancy. Such rates may be determined based on the size of the building space 402.”; FIG.4AB [0096]) 
and temperature thresholds (“Setpoint determination module 460 may include a number of lookup tables. Each lookup table may be associated with a user-input setpoint range. For example, one lookup table may be associated with a user-input temperature setpoint between 65- and 67-degrees Fahrenheit, another lookup table may be associated with a user-input temperature setpoint between 67- and 69-degrees Fahrenheit, and so on. Each lookup table may include a plurality of entries, with each entry including an estimated occupancy level and an adjustment amount.”; FIG.4AB [0096]) 
from a memory unit (“determine a plurality of baseline levels based on a plurality of additional occupant generated gas concentration levels and store the plurality of baseline levels in a memory device”; FIG.4AB [Claim 10]); 
a correlation engine coupled with the sensor interface module and the standard reference module, 
wherein the correlation engine is configured to dynamically determine the effective temperature set-point for individual VAV controller associated with a particular pre-defined zone in the building by establishing a correlation between the one or more dynamically sensed parameters and static parameters corresponding to that zone (“upon the baseline determination module 454, image processing module 456, and/or audio processing module 458 providing an occupancy level estimate, the setpoint determination module 460 retrieves a user-input setpoint, and identifies an adjustment amount based on the user-input setpoint and the occupancy level estimate… changing the temperature inside the building space 402 from a first temperature (i.e. setpoint) to a second temperature at a particular rate that depends on the temperatures involved. Thus, the setpoint adjustment may be chosen such that the HVAC equipment 418 counteracts the rate of temperature increase in the building space 402 caused by heightened levels of occupancy. Such rates may be determined based on the size of the building space 402.”; FIG.4AB [0096]); and 
one or more VAV controllers communicatively coupled with the correlation engine, 
wherein each VAV controller is configured to receive the respective effective temperature set-point value from the correlation engine via a VAV interface and to establish the temperature set point for associated zone based on the received value (“if the temperature sensor 408 measures that the temperature in the building space 402 is above a setpoint temperature, the controller 416 may control the motors 50, 54, and 58 to increase the amount of cool air provided to the building space 402… For example, in addition to adjusting the temperature of the air flowing into the building space 402 from a supply air duct, the setpoint determination module 460 may also compute adjustments to various ventilation rates of the HVAC equipment. For instance, setpoint determination module 460 may receive signals from various dampers disposed throughout the building space that indicate the position of the dampers, and the setpoint determination module 460 may compute adjustments to the dampers based on the occupancy estimates.”; FIG.4AB, 5 [0092, 0099]).  

In re claim 2, Ajax discloses the system according to claim 1, wherein the one or more dynamically sensed parameters comprise 
an occupancy status (“Occupancy sensors 410 of the thermostat 22 may measure any aspect of the environment of the building space 402 that bears any sort of relationship to the occupancy level of the building space 402. For example, gas sensors 432 may monitor a carbon dioxide concentration level in the building space 402, or a camera 434 may take an image of the building space 402.”; [0102]), 
a zone temperature (“For example, one lookup table may be associated with a user-input temperature setpoint between 65- and 67-degrees Fahrenheit, another lookup table may be associated with a user-input temperature setpoint between 67- and 69-degrees Fahrenheit, and so on. Each lookup table may include a plurality of entries, with each entry including an estimated occupancy level and an adjustment amount... Such rates may be determined based on the size of the building space 402… temperature sensor 408 to detect a difference between the setpoint temperature and the temperature inside the building space 402”; [0096, 0119]) and 
outside air temperature (OAT) measurements (“weather conditions received from a weather server may be taken into account. To illustrate, the adjustment to the user-input setpoint may be enhanced (i.e., so as to further decrease the setpoint in response to a heightened occupancy) if an indication is received from the weather server that it is very warm (e.g., above 80 degrees Fahrenheit) outside the building space 402.”; [0097]).  

In re claim 10: the limitations of the method of claim 10 are similar in scope to those disclosed in the system of claim 1. For more information regarding the limitations please refer to the discussion regarding allowable subject matter in re claim 1.
In re claim 11: the limitations of the method of claim 11 are similar in scope to those disclosed in the system of claim 2. For more information regarding the limitations please refer to the discussion regarding allowable subject matter in re claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Ajax (US 20180299153), as applied to claims 1 and 10 above and further in view of Turney (US20210190349), Honda (US 20140039689 A1), Risbeck (EP3088972A2), Hallendy (US 20210063039 A1) and Emmons (US 11359828 B2).
In re claim 3, Ajax discloses the system according to claim 1, wherein the one or more static parameters corresponding to building configurations comprise; 
standard asset configurations (“The adjustment amounts may be determined by the manufacturer of the thermostat 22 or be pre-calibrated upon installation of the thermostat 22 at the building space 402. For example, in one embodiment, the adjustment amounts are based on the performance of the HVAC equipment 418... Thus, the setpoint adjustment may be chosen such that the HVAC equipment 418 counteracts the rate of temperature increase in the building space 402...”; FIG.4AB [0096]), 

Ajax lacks: 
site location identifiers 
standard building operating policies 
standard asset configurations  
a number of zones in a building 
a number of sub-zones within a zone
a sensor to zone mapping information, a sensor to sub-zone mapping information and 
an occupancy schedule
Regarding the limitation, “…site location identifiers”: Turney discloses in a similar invention, regarding zone grouping in building control systems, a consideration for a zone identifier 1110 configured to identify zones of the building based on available information. For example, if the building information lists rooms of the building, zone identifier 1110 may define each room as a zone. As another example, zone identifier 1110 may associate each floor of the building as a zone. As yet another example, zone identifier 1110 can analyze dynamics (e.g., thermal dynamics) of the building indicated by the building information to identify areas of the building with similar dynamics to define as zones. Zone identifier 1110 can utilize various information of the building information to identify zones of the building [0165].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Ajax to include site location identifiers, as taught by Turney. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for organizing and identifying zones according to their operational characteristics in order to more effectively control systems within building management.  
Regarding the limitation, “…standard building operating policies”: Honda discloses in a similar invention, regarding air-conditioning controlling devices and methods, a consideration for an air-conditioning environment that takes into account balance among a plurality of objectives regarding air-conditioning control, such as the operating policies by the administrators and the desires of the users, and the like [0024].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include standard building operating policies, as taught by Honda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for building control system management by providing a guideline or procedure for operations within unique to the building in which the system is operated.  
Regarding the limitation, “…a number of zones in a building”: Turney discloses in a similar invention, regarding zone grouping in building control systems, a consideration for a zone identifier 1110 which is configured to include building information such as, for example, a size of the building, a number of rooms in the building, or historic data describing dynamics of the building [0163].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Ajax to include a number of zones in a building, as taught by Turney. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means identifying the number of zones or spaces the building control system is responsible for managing and helps to account for the individual dynamics for each separate zone as well as the total amount of zones within the building. 
Regarding the limitation, “…a number of sub-zones within a zone”: Risbeck discloses in a similar invention, regarding HVAC controllers and optimization, a consideration wherein each zone may include any number of coupled sub-zones. Different types of zones (e.g., air zones, solid zones, zones contained within other zones, zones that border other zones, etc.) may be defined and distinguished by the parameters that describe each zone [0122]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include a number of sub-zones within a zone, as taught by Risbeck. 
One of ordinary skill in the art would recognize the benefits of this modification as it would optimize the system by accounting for distinguishing and unique features that describe the operational conditions of sub-zones identified within a building. 
Regarding the limitations, “…a sensor to zone mapping information” and “…a sensor to sub-zone mapping information”: Hallendy discloses in a similar invention, regarding configuring equipment based upon building data, a consideration to receive a list of raw data points representative of sensor and equipment data with unique names associated with buildings, sub-buildings, floors, equipment, and points; bulk map said raw data points into a file at the same time to: (i) define individual node paths for individual points into a hierarchal file in response to user selection of a point node path, which automatically defines building hierarchy with its relationships as a series of buildings, sub-buildings, floors, equipment, and points; and (ii) automatically associate points with its equipment; automatically associate each equipment with its floor, sub-building, and building; automatically associate each floor with its sub-building or building; and automatically associate each sub-building with its building [Claim13]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include a sensor to zone/sub-zone mapping information, as taught by Hallendy. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for accounting for and identifying equipment associated with each zone and sub-zone allowing the system to isolate and control equipment according to its location and operational conditions. 
Regarding the limitation, “…an occupancy schedule”: Emmons discloses in a similar invention, regarding HVAC damper systems, a consideration for a control module 543 which may be configured to store an occupancy schedule that includes periods of occupancy and periods of non-occupancy [0123; Col.27 ln20].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include an occupancy schedule, as taught by Emmons. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for controlling a building HVAC system with regards to a schedule of occupancy for conditioned zones. Optimizing the system by accounting for the effects of thermal radiation according to a schedule of the number of expected occupants within a zone, determining a need for increased or decreased air-conditioning within the occupied zone.
In re claim 12; the limitations of the method of claim 12 are similar in scope to those disclosed in the system of claim 3. For more information regarding the limitations please refer to the rejection in re claim 3. 
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Ajax (US 20180299153), as applied to claims 1 and 10 above and further in view of, Ridder (US 9982903 B1), Emmons (US 11359828 B2) and Bruno (US 20210071899 A1).
In re claim 4, Ajax discloses the system according to claim 1, wherein the one or more static parameters corresponding to temperature thresholds comprise; 
Maximum and Minimum effective temperature set-points (“Setpoint determination module 460 may include a number of lookup tables. Each lookup table may be associated with a user-input setpoint range. For example, one lookup table may be associated with a user-input temperature setpoint between 65- and 67-degrees Fahrenheit, another lookup table may be associated with a user-input temperature setpoint between 67- and 69-degrees Fahrenheit, and so on. Each lookup table may include a plurality of entries, with each entry including an estimated occupancy level and an adjustment amount.”; [0096]), 
Occupancy temperature set-points based on user comfort temperature ranges (“For example, one lookup table may be associated with a user-input temperature setpoint between 65- and 67-degrees Fahrenheit, another lookup table may be associated with a user-input temperature setpoint between 67- and 69-degrees Fahrenheit, and so on. Each lookup table may be associated with a user-input setpoint range... Each lookup table may include a plurality of entries, with each entry including an estimated occupancy level and an adjustment amount.”; [0096]).  

Ajax lacks:
Maximum temperature set-point reference for outside air temperature (Tmaxoat) 
Maximum and Minimum effective temperature set-points (TmaxocC and Tminocc) based on the occupancy schedule. 
Occupied and Un-occupied temperature set-points (Tspocc and Tspfnoc) based on user comfort temperature ranges and standard operating policies 

Regarding the limitation, “…Maximum temperature set-point reference for outside air temperature (Tmaxoat)”: Ridder discloses in a similar invention, regarding HVAC systems, a consideration for (T.sub.FC) a maximum outside air wet bulb temperature, the free cooling temperature threshold (T.sub.FC) can be based on the temperature setpoint for the building or zone cooled by HVAC system 600 [0156].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include a maximum temperature set-point reference for outside air temperature, as taught by Ridder. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a maximum outdoor temperature threshold reference for determining whether or not HVAC air-conditioning controls are possible or economically viable.
Regarding the limitation, “…Maximum and Minimum effective temperature set-points (TmaxocC and Tminocc) based on the occupancy schedule”: Emmons discloses in a similar invention, regarding HVAC damper systems, a consideration for a control module 543 configured to store an occupancy schedule that includes periods of occupancy and periods of non-occupancy [0123; Col.27 ln.20]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include an occupancy schedule, as taught by Emmons. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for controlling a building HVAC system with regards to a schedule of occupancy for conditioned zones. Optimizing the system by accounting for the effects of thermal radiation according to a schedule of the number of expected occupants within a zone, determining a need for increased or decreased air-conditioning within the occupied zone.
Regarding the limitation, “…Occupied and Un-occupied temperature set-points (Tspocc and Tspfnoc) based on user comfort temperature ranges and standard operating policies”: Bruno discloses in a similar invention, regarding effectively routing an air flow, a consideration for data sets 304 to further include various zone state data 306 indicative of a states (e.g., physical conditions) of the various zones, corresponding set point, both occupied and unoccupied, and so forth [0043; FIG.3]. Bruno further discloses data set 304 can include zone state data 306 indicative of current, historical, or predicted states of group of zones 106. As another example, data set 304 can include schedule data 402 that can be indicative of expected changes to states of group of zones 106 or to a state of HVAC device 102 or another HVAC device.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include occupied and un-occupied temperature set-points based on standard operating policies, as taught by Bruno. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for controlling a building HVAC system and set temperatures with regards to an occupied or unoccupied status of conditioned zones. Optimizing the system by accounting for the effects of thermal radiation according to whether or not occupants are currently within a zone, determining a need for increased or decreased air-conditioning within the occupied zone.
In re claim 13; the limitations of the method of claim 13 are similar in scope to those disclosed in the system of claim 4. For more information regarding the limitations please refer to the rejection in re claim 4. 
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Ajax (US 20180299153), as applied to claims 1 and 10 above and further in view of, Zelczer (US 10190794 B1).
In re claim 5, Ajax lacks an administration module configured to enable an administrator to specify the one or more static parameters via a user interface and store them in the memory unit.  
Regarding the limitations: Zelczer discloses in a similar invention, regarding environmental zone control, a consideration for a control box 108 further including a settings data store 920 for storing various system 100 settings. For example, microcontroller 902 may receive and store in data store 920 settings received from the administrator computing device 122. Table 1 lists an example set of parameters that may be received and stored in settings data store 920 as well as a description of the parameter, options for setting the parameter, and example factory default values for the parameters. It should be appreciated that additional suitable parameters may be included as necessary [0064, FIG.1].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include an administration module configured to enable an administrator to specify the one or more static parameters via a user interface and store them in the memory unit, as taught by Zelczer. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the means for a user with administrative privileges to input, alter, or review predetermined parameters in relation to the operations of an HVAC control system. 
In re claim 14; the limitations of the method of claim 14 are similar in scope to those disclosed in the system of claim 5. For more information regarding the limitations please refer to the rejection in re claim 5. 
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Ajax (US 20180299153), as applied to claims 1 and 10 above and further in view of Turney (US20210190349) and Risbeck (EP3088972A2).
In re claim 6, Ajax discloses the system according to claim 1, wherein the plurality of sensors comprise; 
zone temperature sensors (“temperature sensor 408 to detect a difference between the setpoint temperature and the temperature inside the building space 402.”; [0119]) and 
occupancy detection sensors (“Occupancy sensors 420 may further include a light sensor 436 (e.g., a photodiode) configured to generate a signal when certain wavelengths of light that are indicative of occupancy (e.g., lights emitted from displays of a user computing device) are detected, a proximity sensor 438, a microphone 440, and a vibration sensor 442. In some embodiments, the camera 434 is an infrared (IR) camera that captures a signal with each pixel representing an amount of thermostat energy associated with each pixel.”; [0072]), and 
wherein each zone temperature sensor is configured to measure the air temperature for a zone in the building (“temperature sensor 408 to detect a difference between the setpoint temperature and the temperature inside the building space 402.”; [0119]), and 
wherein each occupancy detection sensor is configured to detect the occupancy status of a space (“Occupancy sensors 420 may further include a light sensor 436 (e.g., a photodiode) configured to generate a signal when certain wavelengths of light that are indicative of occupancy (e.g., lights emitted from displays of a user computing device) are detected, a proximity sensor 438, a microphone 440, and a vibration sensor 442”; [0072]).  
Ajax lacks:
outside air temperature sensors 
wherein each outside air temperature sensor is configured to measure the outside air temperature of the building,  
wherein each occupancy detection sensor is configured to detect the occupancy status for a sub-zone.  
Regarding the limitations, “…outside air temperature sensors: wherein each outside air temperature sensor is configured to measure the outside air temperature of the building”: Turney discloses in a similar invention, regarding zone grouping in building control systems, a consideration for outdoor temperature sensor 216 located outside the building 10, configured to measure the outdoor air temperature [0061].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include outside air temperature sensors, as taught by Turney. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for measuring the outdoor air temperature in order to effectively monitor and control an HVAC system within a building according to the temperature exterior to the building, allowing the system to account for the effects of the outside air temperature and on the operational conditions of zones within a building.
Regarding the limitations, “…wherein each occupancy detection sensor is configured to detect the occupancy status for a sub-zone.”: Ajax discloses wherein the occupancy sensor is configured to provide information indicative of occupancy within a space, however; Ajax is silent as to distinctly disclosing a consideration for sub-zones. 
Risbeck discloses in a similar invention, regarding HVAC controllers and optimization, a consideration wherein each zone may include any number of coupled sub-zones. Different types of zones (e.g., air zones, solid zones, zones contained within other zones, zones that border other zones, etc.) may be defined and distinguished by the parameters that describe each zone [0122]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Ajax to include wherein each occupancy detection sensor is configured to detect the occupancy status for a space to include a sub-zone, as taught by Risbeck. 
One of ordinary skill in the art would recognize the benefits of this modification as it would optimize the system by accounting for distinguishing and unique features that describe the operational conditions of sub-zones as they relate to occupancy levels detected by occupancy sensors within a building. 
In re claim 15; the limitations of the method of claim 15 are similar in scope to those disclosed in the system of claim 6. For more information regarding the limitations please refer to the rejection in re claim 6. 
Allowable Subject Matter
Claims 7-9 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In re claim 7, while the prior art discloses considerations for using control methods and information processing to establish an effective temperature set-point; there lacks distinct disclosure regarding the use of an occupied schedule maximum temperature set-point, an occupied schedule minimum temperature set-point, a sum of occupied sub-zones in a zone, and a total number of sub-zones in a zone in determining an effective temperature set-point for a conditioned space. Moreover, there lacks distinct disclosure regarding the use of the previously described variables within a formula wherein an effective temperature set-point is calculated using the following mathematical equation: 
    PNG
    media_image1.png
    32
    498
    media_image1.png
    Greyscale
 
In re claim 16: the limitations of the method of claim 16 are similar in scope to those disclosed in the system of claim 7. For more information regarding the limitations please refer to the discussion regarding allowable subject matter in re claim 7.
In re claims 8 and 9: included due to their dependency upon base claim 7.
In re claims 17, 18, and 19: included due to their dependency upon base claim 16.
Conclusion
See PTO-892: Notice of references cited.  
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763